Citation Nr: 1530853	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-42 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left wrist transverse fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.

A Travel Board hearing was held in April 2012 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The appeal was previously remanded by the Board in December 2012. 

In July 2012, the Veteran submitted what appears to be a claim for service connection for sleep apnea.  This matter is again referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination for his left wrist disability in December 2012 upon remand by the Board.  The examiner was asked to specifically describe the Veteran's wrist history and symptomatology, to include information about onset, frequency, duration, and severity.  The examiner was also asked to describe any neurological disorders of the left wrist.  The only symptomatology noted at the time of the December 2012 VA examination was occasional pain with flare-ups; no other symptomatology was reported.  However, although specifically requested in the Board's remand, the examiner did not indicate whether there were any neurological disorders associated with the service-connected left wrist disability.  Thus, the Board's remand directives were not followed and an additional VA examination is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Additionally, the Board notes that in an April 2013 letter, the Veteran reported that his VA treating physician prescribed him a "wrist band" due to his left wrist disorder; he also indicated that his symptoms were worse than those shown on VA examination in 2012 and required treatment.  However, the most recent treatment records in the file are dated in 2012, and do not include treatment for a left wrist disorder to include the use of a "wrist band."  The Board finds that while the claim is being returned for a VA examination, the AOJ should also endeavor to obtain all outstanding relevant VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain any outstanding treatment records, including from VA, relating to his left wrist disability.  

2.  The Veteran should be scheduled for an appropriate VA medical examination regarding his service-connected residuals of a left wrist transverse fracture.  The claims file shall be made available to and reviewed by the examiner.  

The examiner then shall obtain from the Veteran a description of his relevant wrist history and symptomatology, to include information about onset, frequency, duration, and severity.

All tests, studies, or evaluations deemed necessary next shall be performed.  This shall include determining whether or not the Veteran has any ankylosis in the left wrist.  If so, it also shall include determining where the ankylosis is located in terms of position and degree as well as whether it is favorable or unfavorable.  The examiner should also determine the Veteran's range of motion both initially, after repeated use, and during flare-ups, if possible.  Each direction (dorsiflexion, palmar flexion, ulnar deviation, and radial deviation) shall be addressed in terms of the entire range possible as well as the points where pain, fatigue, or other limiting factors begin and end.  Results shall be expressed in degrees.  

The examiner should also identify the nature and severity of any neurologic abnormalities that are associated with the Veteran's left wrist condition.  If there are no neurological abnormalities associated with the Veteran's left wrist condition, the examiner should specifically state as such. 

3.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, an SSOC should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




